Citation Nr: 0002733	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to August 
1943 and from October 1958 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision.  


FINDINGS OF FACT

1.  The veteran died in June 1997 of a lower respiratory 
infection due to end stage chronic obstructive pulmonary 
disease (COPD).  

2.  At the time of the veteran's death, service connection 
was in effect for post operative residuals of a herniated 
nucleus pulposus, L5, S1, with radiculopathy, L4 and L5 and 
osteoarthritis of the lumbosacral spine, rated as 40 percent 
disabling; bilateral varicose veins, rated as 30 percent 
disabling; osteoarthritis of the left shoulder 
acromioclavicular joint, rated as 10 percent disabling; and 
arthritis of the right shoulder acromioclavicular joint, 
rated as 0 percent disabling.  

3.  The appellant has not presented competent evidence to 
show that the disabilities causing the veteran's death were 
the result of tobacco use during his active service.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.312 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The appellant claims that the veteran, her husband, died of 
disability incurred in his active service due to tobacco use.  
For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  In this case, the 
appellant's claim for service connection for the cause of the 
veteran's death, based on his tobacco use during his military 
service, falls under that opinion as the claim was filed in 
July 1997.  

Where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the appellant's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for the cause of the veteran's death based on 
tobacco use.  

The veteran died of a lower respiratory infection due to end 
stage chronic obstructive pulmonary disease (COPD) in June 
1997.  

The veteran's death and the disability listed as its cause 
satisfy the first element of a well-grounded claim, as listed 
above.  The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has specified that where the claim at 
issue is service connection for the cause of death, the first 
element--competent medical evidence of a current disability--
will always be met, as the current disability is by 
definition the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

The appellant contends that the veteran was a cigarette 
smoker throughout his active service.  Although she 
acknowledges in her October 1997 statement that the veteran 
smoked prior to his active service, it is her contention that 
the veteran became nicotine dependent during his active 
service.  To bolster her argument, the appellant states that 
prior to his active service, the veteran would have been able 
to stop smoking if he wanted to, but that during his service 
there was a significant increase in his tobacco use.  

Information provided in the veteran's claims folder shows 
that the appellant and the veteran were married in 1944, 
after the veteran's initial period of active service from 
July 1940 to August 1943.  She has not indicated in her 
statements concerning the veteran's tobacco use in service 
whether she is referring to such use during his first period 
of service or during his later period of service from October 
1958 to October 1969.  The appellant's statements concerning 
the veteran's tobacco use are competent only to the extent 
that she can articulate information concerning what she 
experienced or observed.  She is not competent to make 
statements concerning matters involving a determination of 
medical causation or diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  

The veteran's service medical records do refer to his smoking 
during the time of his active service.  For example, a May 
1942 record shows that the veteran smoked about 10 cigarettes 
a day.  He was noted to smoke moderately in a July 1943 
report of hospitalization.  In June 1960, the veteran was 
noted to smoke about 1 package of cigarettes a day.  An 
August 1966 hospital report shows that the veteran smoked a 
half package of cigarettes a day.  

The veteran's death certificate shows that he died in June 
1997 at a military medical facility of lower respiratory 
infection due to end stage COPD due to tobacco abuse.  
Marshall A. Silverman, M.D., in a memorandum dated in 
September 1997, noted that the cause of the veteran's 
hospital admission and eventual demise was COPD and 
exacerbation thereof.  He added that by clinical history, 
physical examination and pulmonary function testing, the 
veteran suffered from COPD for much of his adult life.  
Dr. Silverman specifically stated 

This medical disorder is almost certainly 
a sequelae of long-term tobacco abuse.  
The veteran was known to have a greater 
than sixty pack year history of cigarette 
smoking.  Although he had discontinued 
tobacco in the latter stages of his life, 
the damage done to his lungs by the 
cigarette addiction was irreversible and 
eventually fatal.  

Thus, Dr. Silverman relates the cause of the veteran's death 
- end stage COPD - to his long history of tobacco use.  His 
opinion, however, does not specifically link the veteran's 
in-service smoking alone - rather than his entire smoking 
history -- to the fatal disease process.  There is no medical 
evidence of record that provides this specific link to in-
service smoking alone and the veteran's fatal COPD.  In other 
words, the information lacking in the September 1997 
statement is a connection between in-service tobacco use and 
disability causing death.  In the absence of such evidence, 
the appellant's claim for service connection for the cause of 
the veteran's death, claimed to be secondary to tobacco use, 
is not well grounded.  

I note, in addition, that the appellant has argued that the 
veteran developed nicotine dependence during his active 
service.  However, she is advised that nicotine addition is a 
neuropsychiatric disability requiring a medical diagnosis.  
Both the death certificate and Dr. Silverman's statement seem 
to raise the possibility of such a diagnosis.  The death 
certificate refers to tobacco abuse of 40 years' duration, 
and Dr. Silverman refers to tobacco abuse and "cigarette 
addiction".  The record does not, however, contain competent 
medical evidence that the veteran was ever given a diagnosis 
of nicotine addiction, during service or thereafter.  
Moreover, neither the death certificate nor Dr. Silverman 
indicate that the "tobacco abuse" or "cigarette addiction" 
was incurred or aggravated during the veteran's active 
military service.  The death certificate dates the tobacco 
abuse to circa 1957, which is between the veteran's two 
periods of service.  In the absence of evidence that nicotine 
dependence was incurred or aggravated during active military 
service, the claim for service connection for the cause of 
the veteran's death due to nicotine dependence is not well 
grounded.  Therefore, there is no duty to assist the 
appellant under 38 U.S.C.A. § 5107.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should inform 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Specifically, by a letter dated in 
September 1998, the RO specifically notified the appellant 
that the record lacked medical evidence of a relationship 
between the disability causing death and tobacco use during 
active service; medical evidence that nicotine dependence 
arose during service; and medical evidence of a relationship 
between the disability causing death and nicotine dependence.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of this application 
for the claim for service connection.  Unlike the situation 
in Robinette, she has not put VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make this claim well grounded.

Finally, the appellant's representative has argued, in 
essence, that VA has expanded its duty to assist the claimant 
by provisions in its manual M21-1, and that the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  In Morton v. West, 12 Vet. 
App. 477 (1999), the Court rejected the argument that 38 
C.F.R. §§ 3.103(a), 3.159(a); VA Adjudication Procedure 
Manual M21-1, Part III, para. 1.03(a) and Part IV, para. 
2.10(f); and policies set forth in other VA documents require 
VA to assist the claimant in developing facts pertinent to 
the claim even though a well-grounded claim had not yet been 
submitted.  The Court concluded that any perceived or actual 
failure by the Secretary to render assistance in the absence 
of a well-grounded claim cannot be legal error.  
Consequently, there is no basis upon which to comply with the 
representative's request in this regard.  


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

